Jackson, Judge,
concurring.
I concur in the judgment pronounced by the chief justice, for the reason that the statutes construed together *835make the counties liable for bad bridges, where the ordinaries fail to take bond, with good security, from contractors. Code, §671, prescribes that where a public bridge is let out bond must be taken to keep it in repair for at least seven years, and as many more years as the contract may be for; and §691 provides that “ if no bond or sufficient guarantee has been taken by the ordinary, the county is also liable for damages.” The idea is, that the traveler must look to the contractor alone, where the ordinary has discharged his duty and taken sufficient bond, but where the ordinary has not done his duty and taken bond, then the traveler can go upon the county or contractor, either or both, for damage from defective bridges. In this case, no bond was taken at all, though the contract was let to the lowest bidder, and the county is liable by the plain words of the Code, as well as the decision of this court in Scales vs. Chattahoochee County, 41 Ga., 229, whether we take the majority or minority opinion of the judges. It makes no difference that seven years had elapsed from the completion of the bridge. If the counties had discontinued the bridge, notice thereof should have been given the public; if not discontinued, they should have let it out again to be kept in repair to relieve themselves from liability. There is no evidence that it was discontinued, by notice or otherwise, and, it not being made safe for travel by a contract to keep it in repair, with bond therefor, the counties are liable, even under the ruling of the majority of the court in Scales’ case.
Bleckley, Judge, dissented, but furnished no written opinion.